Citation Nr: 1145041	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-23 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to disability compensation pursuant to 38 U.S.C. § 1151 for disability resulting from July 2007 surgical implantation of an internal defibrillator device.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to disability compensation pursuant to 38 U.S.C. § 1151 for disability resulting from a February 2003 left foot surgery.

3. Entitlement to disability compensation pursuant to 38 U.S.C. § 1151 for disability resulting from a February 2003 left foot surgery.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 1973 and from April 1974 to January 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In April 2008, the RO declined to reopen the Veteran's claim for service connection for Hepatitis C. Entitlement to disability compensation pursuant to 38 U.S.C. § 1151, for disability resulting from a July 2007 surgical implantation of an internal defibrillator device was denied in a September 2008 rating decision. In February 2009 the RO declined to grant entitlement to disability compensation pursuant to 38 U.S.C. § 1151 for disability resulting from a February 2003 left foot surgery.

The matter of entitlement to disability compensation pursuant to 38 U.S.C. § 1151, for disability resulting from a February 2003 left foot surgery was not certified to the Board as a petition to reopen a claim. However, the RO previously denied that claim in a March 2006 decision that the Veteran did not appeal. The Board has recharacterized the issue to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

Although the Veteran requested a hearing, he submitted a February 2011 statement that he wished to cancel the scheduled hearing. The Board finds that the hearing request has been withdrawn. 38 C.F.R. § 20.704 (2010).

The Veteran raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) at a May 2010 hearing before a decision review officer. Although entitlement to TDIU was denied in April 2008, the Agency of Original Jurisdiction (AOJ) has not addressed the Veteran's subsequent claim. Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability from a February 2003 left foot surgery and of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Records from the Social Security Administration (SSA) are not pertinent to the Veteran's claims for disability compensation pursuant to 38 U.S.C. § 1151.

2. The report of the August 2008 VA examination constitutes probative medical evidence that the Veteran does not experience current disability as the result of the July 2007 surgical implantation of an internal defibrillator.

3. The preponderance of the competent evidence of record shows that the Veteran does not experience any disability from the July 2007 surgical implantation of an internal defibrillator due to fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was it the result of an event not reasonably foreseeable.

4. When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the March 2006 denial of disability compensation pursuant to 38 U.S.C. § 1151 for disability resulting from a February 2003 left foot surgery is new and material.
CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability from a July 2007 surgical implantation of an internal defibrillator device have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.361 (2010).

2. Evidence submitted to reopen the claim of entitlement to disability compensation pursuant to 38 U.S.C. § 1151, for disability resulting from a February 2003 left foot surgery is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran was notified in July 2008 of the evidence needed to substantiate a claim for disability compensation pursuant to 38 U.S.C. § 1151 in regard to his claim for a heart disability. A September 2009 letter informed him of the information and evidence needed to reopen and substantiate a claim for disability compensation pursuant to 38 U.S.C. § 1151 in regard to his claim for a left foot disability. Kent v. Nicholson, 20 Vet. App. 1 (2006). The 2009 letter also advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). Although the July 2008 letter did not provide advisement in compliance with Dingess, 19 Vet. App. 473, the Boards finds that the Veteran is not prejudiced as no disability rating or effective date is being assigned. The notice requirements of VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assistance with obtaining in-service and post-service treatment records as well as the provision of an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Treatment records, examination reports, lay statements, and the transcript from a May 2010 hearing before a decision review officer have been associated with the claims file. The claims file also reflects a copy of a favorable determination from the Social Security Administration (SSA). However, as that determination pre-dates the events underlying the Veteran's claims for compensation pursuant to 38 U.S.C. § 1151 and reflects assessment of disabilities associated with substance abuse, the Board has determined that any additional records from the SSA would not be relevant to the matters herein decided.  Further, the Veteran has indicated that he is no longer in receipt of SSA benefits and has submitted VCAA notices reflecting that he has no additional evidence.

VA has a duty to ensure that its examinations and medical opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded two (2) examinations for his claimed left foot disability in October 2005 and January 2009. Although the claims file was not available to the 2005 examiner, the 2009 examination report indicates review of the record. An August 2008 VA examination report also reflects review of the claims folders. All of the reports reflect interview with, and examination of, the Veteran and provide reasoned medical opinions and adequate statements of the reasons and bases for those opinions. VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4).

There is no indication that additional evidence pertinent to the claims for compensation pursuant to 38 U.S.C. § 1151 is available or that any additional notice should be provided. There is a sufficient basis upon which to find that a reasonable person could understand what is needed to substantiate the claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Compensation under 38 U.S.C.A. § 1151 for implantation of a cardiac device

A Veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected. 38 U.S.C.A. § 1151. A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. Id. See also VAOPGCPREC 40-97.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has such a disability due to VA medical care, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment. 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims of disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of that paragraph and paragraph (d)(1) or (d)(2) of that section. Claims based on disability due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section. 

Actual causation is required. To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability. Merely showing that a veteran received care, treatment, or examination and has an additional disability does not establish causation. Continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished is not considered additional disability unless VA's failure to timely diagnose and/or properly treat the disease or injury proximately caused the continuance or natural progress. Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability (as explained in paragraph (c) of this section) and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent. 

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. § 17.32(b). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32. 

The Veteran alleges that a defibrillator device implanted into his chest by VA doctors in July 2007 has resulted in current disability. Specifically, he contends that warnings about the device were issued by the manufacturer prior to his surgery and VA physicians were negligent in implanting a known defective device. He further contends that he experiences liver and lung disability as a result of the defective device.

The record reflects that the Veteran had experienced non-ischemic cardiomyopathy since 2003. His cardiac health deteriorated and in July 2007 he underwent surgical implantation of an internal defibrillator device. VA treatment notes from the surgery show that he gave informed consent for the procedure. A Medtronic Virtuoso VR defibrillator was implanted and there were no complications during the procedure. A post-surgical note observes no bleeding, minimal swelling, and surgical staples at the implant site; the Veteran was assessed as stable status post ICD (implantable cardiac defibrillator). The staples were subsequently removed without complication.

In September 2007, the Veteran was seen for a follow up appointment and reported hearing a "tone" from the defibrillator. He reported hearing the tone approximately 15 times since the device was implanted. Upon examination, the cardiologist observed stable device function. 

A December 2007 note states that the Veteran presented with concerns about a recall of devices with faulty leads. The note reflects that he was scheduled for an appointment with cardiologists to discuss the recall and that VA was taking steps to enroll him in a monitoring program. He was seen in January 2008 and reported left chest wall soreness after the implantation. Assessment revealed that the device was working properly; the physicians discussed the risks of lead failure, of explant, and of replacing the lead. The note states that the Veteran indicated that he would think about the options, but likely would leave the device in place and be closely monitored.

A February 2008 note observes that the Veteran was gaining weight due to increased caloric consumption rather than cardiac disability. The Veteran was assessed again in April 2008. He reported some shoulder pain, which was attributed to osteoarthritis as there was no sign of any ICD pocket infection. The device was noted to be functioning appropriately. In July 2008, he was seen and the device was again noted to be functioning properly. The note reflects that the device was re-programmed pursuant to current recall-related instructions. The Veteran's dyspnea was described as having improved over the past several months.

In August 2008, the Veteran contended that VA was negligent in implanting the device. He stated that the device had been recalled at the time of the surgery and that he was never notified by VA of any recall. The Veteran stated that he had to take various prescription medicines due to the defective device and those medications were adversely affecting his liver. He also contended that he had never experienced any pulmonary problems prior to the device implantation. In addition to the August 2008 letter, the Veteran submitted an article listing various medications associated with liver damage.

A VA examination was conducted in August 2008. The examiner noted that the Veteran experienced non-ischemic cardiomyopathy as a complication of years of substance abuse and the ICD was implanted in July 2007 in order to prevent fatal arrhythmias. The examiner discussed the recall of the ICD due to defective leads, but observed that the Veteran's particular device had never malfunctioned and stated that there was no indication that the risk of removal of the device was less than the risk of leaving it in place. The examiner noted that the Veteran had an underlying health condition of Hepatitis C resulting in his liver function abnormalities. The examiner further noted that the liver abnormalities were not at a level that would require any medication or treatment changes. On the basis of thorough review of the claims file and cited medical literature, the examiner opined that the Veteran did not experience any current disability due to VA's care in placing the ICD. Specifically, as the device had not malfunctioned, it was not technically faulty and the Veteran's liver abnormalities were associated with his Hepatitis C. His weight gain was due to diet, not cardiac disability, and his chronic tobacco use was affecting his overall health.

No cardiovascular issues were noted at a September 2008 appointment. In November 2008, the Veteran submitted research showing that Medtronic, the company that manufactured his device, issued an alert about ICDs on February 10, 2005.  The article states that "the devices that have been affected include the following which were manufactured between April 2001 and December 2003: Marquis VR/DR; Maximo VR/DR ICDs; InSync I/II/III Marquis; InSync III Protect CRT-D." The article also observes prior recalls of other Medtronic devices.  Another article states that Medtronic suspended sales of ICDs with Sprint Fidelis leads on October 15, 2007. The Veteran stated in an accompanying letter that VA should have been aware of the February 2005 alert and should have either notified him of the risks prior to the surgery or should not have implanted the device.

The Veteran was seen for another cardiology follow-up appointment in June 2009. The note reflects that he was doing well and the device was functioning normally. The note states that integrity alerts were on, but there was no evidence of any current lead malfunctions. Although the Veteran reported episodic dizziness, the physician stated vertigo was unrelated to any arrhythmia issues. The Veteran was again counseled on the importance of a healthy diet and avoidance of tobacco.

In evaluating the Veteran's claim, the Board primarily relies on the thorough file review and reasoned opinion provided by the August 2008 VA examiner. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board must rely on an informed medical opinion in order to adjudicate a claim); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). The credibility and weight to be attached to medical opinions is within the province of the Board. Id. The opinion of the 2008 examiner is supported by the objective medical evidence of record that reflects the Veteran has not experienced any disability as a result of his implanted Medtronic ICD.

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson, 581 F.3d 1313. 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board finds that the Veteran is competent to report factual matters of which he had first-hand knowledge, e.g., experiencing pain, reporting for health care treatment, and undergoing medical procedures. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, he has not indicated that he possesses any medical training rendering him competent to opine as to whether VA treatment was inadequate or as to the etiology of his symptoms; that type of opinion must be based on competent medical evidence. See Routen, supra. 

The Veteran has contended that he experiences liver damage due to cardiac medication and respiratory disability due to a defective ICD. However, medical evidence reflects that his liver abnormalities are due to Hepatitis C and respiratory difficulties have been attributed to chronic smoking. Further, his dyspnea was observed to have improved following implantation of the ICD and his device has never been noted to malfunction. 

He also has contended that VA should have been aware of a February 2005 alert about his type of ICD, but material submitted by the Veteran himself shows that alert did not pertain to his specific device - a Virtuoso VR. Information about the risks of malfunction in the leads used in the Veteran's device was not publicized until October 2007, approximately four (4) months after (italics added for emphasis) implantation of the Veteran's ICD. Although the Veteran contended in November 2008 that he was not advised of the risks of the ICD surgery, record of informed consent appears in the claims file. The record shows that the Veteran was able to give informed consent and that the consent process was appropriately documented. See 38 C.F.R. § 17.32(d).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered. Although competent lay evidence can be sufficient, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan, 451 F.3d at 1335. The Veteran's personal interest in his claim may affect the credibility of his testimony. Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991).

As noted above, compensation will be provided for a disability resulting from VA hospital care, medical or surgical treatment, or examination when the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. Compensation will also be provided for disability resulting from VA care if the event was not reasonably foreseeable. The claims file does not reflect any indication that the VA health care providers who performed the 2007 ICD implantation were careless, negligent, lacked proper skills, or made errors in judgment. Information about device recall was not available at that time and the record reflects that the procedure was performed without complication. Subsequent notes show no adverse effects from the implanted device. The 2008 VA examiner and multiple other health care providers have noted that the device functions appropriately and the Veteran was counseled on his options and risks after the recall.

Although the claims file shows that the Veteran did gain weight and experience liver abnormalities after the surgery, the preponderance of the competent evidence is against a finding of any causation. Medical evidence reflects that weight gain was due to increased caloric intake and liver abnormalities were due to Hepatitis C. Even assuming that the Veteran did experience these symptoms due to the implanted device, there is no evidence of VA fault. The Board has the fundamental authority to decide a claim in the alternative. See Holbrook v. Brown, 8 Vet. App. 91 (1995).

Based on the above, the preponderance of the evidence of record is against finding any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran. No medical professional has determined that VA health care providers were careless, negligent, or lacking in skill. No medical professional has determined that the Veteran experiences any disability as a direct result of his ICD device. The most probative evidence of record - the opinion of the 2008 VA examiner and repeated cardiology check-ups showing no complications from the device - is against a finding that the Veteran experiences disability due to the July 2007 surgery. For these reasons, a grant of disability compensation pursuant to 38 U.S.C.A. § 1151 is not in order.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

New and Material Evidence

The RO denied entitlement to compensation pursuant to 38 U.S.C. § 1151 for a February 2003 left foot surgery in March 2005 and March 2006. The Veteran did not appeal the 2006 rating decision, but the RO reopened the claim and afforded him an examination in January 2009. Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet. App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence of record at the time of the March 2006 rating decision consisted of the Veteran's service treatment records, VA treatment records, and lay statements. After the Board's decision, additional VA treatment records and lay testimony were added to the record. Certain of the evidence submitted after the 2006 decision is new and material.

The claim for compensation pursuant to 38 U.S.C. § 1151 for a February 2003 left foot surgery was denied because there was no competent evidence establishing a permanent disability resulting from the surgical procedure. Treatment records reveal a history of left foot pain due to calluses and hammertoes leading to a corrective surgery in February 2003. The notes from the surgery are silent for any complications. A March 2003 note states that k-wires were removed from all of his toes, except the fourth which reflected minimal purulence and local edema consistent with post-operative status. The note also states that radiographs showed the wire in the fourth toe to be broken proximal to the metatarsal phalangeal joint. The Veteran reported pain in the dorsal portion of his left foot and along the fourth digit. He was scheduled for surgical removal of the retained wire in July 2003, but cancelled the surgery. A July 2003 note states that the Veteran had cancelled multiple surgery dates and exhibited drug (pain-killer)-seeking behavior. He continued to inform health care providers that he experienced pain due to the residual wire in his fourth toe.

A December 2004 note states that the Veteran reported for treatment and again requested surgical extraction of the wire, but was informed that he would not be eligible for surgery until he stopped using cocaine. X-ray of the left foot revealed that the k-wire in his left fourth toe was not broken; the radiologist noted that the prior diagnoses of a broken wire were incorrect. 

The RO denied entitlement to benefits under 38 U.S.C. § 1151 in March 2005 on the basis that there was no evidence of permanent disability resulting from the February 2003 surgery. The rating decision states that evidence showed that the Veteran experienced pain due to the wire remaining in the fourth toe, but that removal of the wire was an elective procedure that he could undergo at his convenience.

An October 2005 VA examiner observed that the Veteran was thought to have recurrent pain subsequent to his surgeries and noted that his left foot reflected some hammertoe deformity despite the 2003 corrective surgery. The examiner noted no evidence of any fracture and diagnosed recurrent and persistent pain status post arthrodesis of the left second and third toes and arthroplasty of the left fourth and fifth toes. The RO again denied his claim for benefits under 38 U.S.C. § 1151 in March 2006 on the basis that the claims file revealed no new evidence of permanent disability due to the February 2003 surgery.

After the 2006 denial, an April 2007 x-ray showed a single pin through the left fourth toe with no evidence of fracture. Subsequent treatment records reflect his continued complaints of pain along the left fourth toe. An October 2008 note reflects a diagnosis of a k-wire in the left fourth metatarsal causing pain and diagnosis of arthralgia. In December 2008 the Veteran requested to reopen his claim - he contended that he experienced pain, resulting in functional loss of the left foot, due to the retained k-wire in the fourth toe. That same month he was diagnosed with "painful hardware" remaining in the fourth toe of the left foot and was put on a wait list for surgical removal, but subsequent notes reflect diabetic and cardiac risk factors.

A January 2009 treatment note states that the left foot pain experienced by the Veteran since September 2008 was attributed to gout. A January 2009 VA examiner opined that the Veteran did not experience any left foot disability due to the retained k-wire and there was no evidence of carelessness, lack of proper skill, error of judgment, or other professional negligence on the part of any of the VA staff involved in the Veteran's care. In an October 2009 statement, the Veteran contended that "the new and material evidence is the... pre-surgery x-rays and post-surgery x-rays" showing a broken bone due to a surgical screw and a piece of metal from a broken screw.

The October and December 2008 VA treatment notes are both new and material as they suggest that the Veteran experiences disability due to residuals of the February 2003 surgery. Although the opinion of the 2009 examiner contradicts those treatment notes, they are presumed credible for the limited purpose of determining whether the claim should be reopened. Justus, 3 Vet. App. 510. In Shade v. Shinseki, the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with older evidence of record, it would at least trigger the Secretary's duty to assist by providing a medical opinion. 24 Vet. App. 110   (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability from a July 2007 surgical implantation of an internal defibrillator device is denied.

New and material evidence having been received, the petition to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability from a February 2003 foot surgery is granted, to this extent only.
REMAND

The Veteran claims to experience current disability as the result of a left foot surgery performed by VA in February 2003. A veteran may be awarded VA compensation for disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. 38 U.S.C.A. § 1151. See also VAOPGCPREC 40-97.

The claims file reflects that surgeons removed k-wires from all but the fourth toe of the left foot after the initial corrective surgery. The treatment notes do not reveal why the wire was left in the fourth toe, but state that toe showed some edema and radiographic evidence reflected that wire had broken. Subsequent radiographic evidence showed that the wire was not broken. Several VA physicians have diagnosed the Veteran with pain resulting from the retained hardware and the report of an October 2005 VA examination also reflects a diagnosis of pain status post arthroplasty of the fourth left toe. 

Although the opinion of the 2009 VA examiner indicates that the Veteran does not experience any current disability as the result of the 2003 surgery, the Board finds that an additional medical opinion is warranted. The requirement of a current disability is satisfied if disability has been present at any time between when the claim was filed and when it is finally adjudicated. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Further, the 2009 examiner's opinion conflicts with the other evidence of record. Given these circumstances, the RO must schedule the Veteran for a VA examination at an appropriate location to determine whether he has a disability as the result of VA care. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). These duties require VA to assist claimants with the evidentiary development of pending claims. VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. 

In regard to the Veteran's petition to reopen a claim of entitlement to service connection for Hepatitis C, the claims file shows that a VA health care professional first diagnosed the Veteran with Hepatitis C in December 1998. As no VA treatment records dated prior to February 2003 appear in the claims file, earlier pertinent records must be obtained. While this case is being remanded for additional development, the RO/AMC also must gather any newly generated records of VA treatment and associate them with the record.

The Veteran testified at a May 2010 hearing before a decision review officer that he had received private treatment for hepatitis from a Dr. Jerry Hunt of Baltimore, Maryland. While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form allowing for release of these records to VA.

VA also has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). The claims file reflects that the Veteran was awarded SSA disability benefits in April 1992 after alleging disability due to multiple complaints including an inflamed liver. The decision indicates that continuing disability reviews would be performed. Although the Veteran later indicated that he was no longer in receipt of disability benefits, the RO/AMC must make an attempt to obtain the potentially pertinent records from SSA. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, obtain VA treatment records dated prior to February 2003 and any records generated since the most recent notes within the claims file. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from a Dr. Jerry Hunt of Baltimore, Maryland. Obtain any identified private records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits. The records must specifically include, but are not limited to, medical records and any continuing disability reviews. Those records must be associated with the claims folder. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

3. Schedule the Veteran for a VA examination at an appropriate location to determine whether he has any current disability as the result of the February 2003 left foot surgery. The examiner must have appropriate training to determine whether the VA health care professionals who treated the Veteran in February 2003 exercised the requisite degree of care and skill. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file, the examiner must determine whether or not he experiences any pain and/or functional loss due to the February 2003 surgery and the retained k-wire in the fourth toe. The examiner also must provide a medical assessment of whether or not the treatment notes reflect that the requisite degree of care was exercised by the VA health professionals involved in aftercare (including k wire removal) of the Veteran's 2003 left foot surgery.

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

i. A March 2003 note stating that k-wires were removed from all left toes, except the fourth which reflected minimal purulence and local edema; 

ii. The March 2003 notation that radiograph showed the wire in the fourth toe to be broken proximal to the metatarsal phalangeal joint; 

iii. The December 2004 treatment note stating that the remaining k wire was not broken;

iv. The October 2005 VA examination report diagnosing persistent pain status post arthroplasty of the left fourth toe;

v. An October 2008 note reflecting a diagnosis of a k-wire in the left fourth metatarsal causing pain;

vi. A December 2008 note diagnosing "painful hardware" remaining in the fourth toe of the left foot;

vii. A January 2009 treatment note stating that the left foot pain experienced by the Veteran since September 2008 was attributed to gout; and

viii. The report of a January 2009 VA examination indicating that the Veteran did not experience any left foot disability due to the retained k-wire.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.


4. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


